*108RESOLUCIÓN
Vista la moción de desistimiento presentada por el Co-legio de Abogados de Puerto Rico el 15 de abril de 2002 y la moción presentada por la querellada, Edna Rodríguez Va-lentín, el 19 de abril de 2002, y acogida esta última como una moción de reinstalación, se ordena su reinstalación al ejercicio de la abogacía.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri no intervinieron.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo